Exhibit 10.21B

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
15th day of April, 2008, by and among MHI HOSPITALITY CORPORATION, MHI
HOSPITALITY, L.P., MHI HOSPITALITY TRS HOLDING, INC., MHI HOSPITALITY TRS, LLC,
MHI GP LLC, PHILADELPHIA HOTEL ASSOCIATES LP, BROWNESTONE PARTNERS, LLC,
LOUISVILLE HOTEL ASSOCIATES, LLC, TAMPA HOTEL ASSOCIATES LLC and BRANCH BANKING
AND TRUST COMPANY, as Administrative Agent, as Issuing Bank and as a Lender,
KEYBANK NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS TRUST COMPANY
(collectively referred to herein as the “Lenders”).

R  E  C  I  T  A  L  S:

The Borrowers, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Credit Agreement dated as of May 8, 2006, as amended by a
certain First Amendment to Credit Agreement dated August 1, 2007 (referred to
herein, as so amended, as the “Credit Agreement”). Capitalized terms used in
this Amendment which are not otherwise defined in this Amendment shall have the
respective meanings assigned to them in the Credit Agreement.

The Borrowers and Guarantors have requested the Agent and the Lenders to amend
the Credit Agreement to (i) increase the Revolver Commitments in an amount equal
to $20,000,000, to increase the total Revolver Commitments in a total aggregate
amount equal to $80,000,000, (ii) exclude the Tampa Property (as defined herein)
from the $25,000,000 limitation on Revolver Advances used in connection with any
one Property, (iii) to change of definition of “Required Lenders” and (iv) to
amend Sections 1.01, 2.01(a), 2.01(b) and 2.02(a) of the Credit Agreement as set
forth herein.

The Lenders, the Administrative Agent, the Guarantors and the Borrowers desire
to amend the Credit Agreement upon the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth in
this Section 2.



--------------------------------------------------------------------------------

SECTION 2.01. Amendment to Section 1.01. The definition of “Tampa Property”
shall be added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order as follows:

“Tampa Property” shall mean the Property located at 5303 West Kennedy Boulevard
in the City of Tampa, Hillsborough County, Florida conveyed to Tampa Hotel
Associates LLC by Deed recorded in Book 18219, Page 73 (a portion of Lot 1,
Block 25, Tampania Subdivision), consisting of 3.87 acres more or less.

SECTION 2.02. Amendment to Section 1.01. The definition of “Required Lenders”
set forth in Section 1.01 of the Credit Agreement is amended and restated to
read in its entirety in appropriate alphabetical order as follows:

“Required Lenders” means at any time any two (2) Lenders having at least 66-2/3%
of the aggregate amount of the Revolver Commitments or, if the Revolver
Commitments are no longer in effect, any two (2) Lenders holding at least
66-2/3% (directly or through participations pursuant to Sections 2.03(c) and
2.18(e)) of the aggregate outstanding principal amount of the Notes, Letter of
Credit Advances and Undrawn Amounts.

SECTION 2.03. Amendment to Section 2.01(a). Section 2.01(a) of the Credit
Agreement is amended and restated to read in its entirety as follows:

(a) Each Lender severally agrees, on the terms and conditions set forth herein,
to make Revolver Advances to the Borrowers from time to time before the
Termination Date; provided that: (1) immediately after each such Revolver
Advance is made, the aggregate outstanding principal amount of Revolver Advances
by such Lender together with such Lender’s Pro Rata Share of the aggregate
outstanding principal amount of all Swing Line Advances, Letter of Credit
Advances and Undrawn Amounts shall not exceed the amount of the Revolver
Commitment of such Lender at such time; (2) the aggregate outstanding principal
amount of Revolver Advances and Swing Line Advances advanced for purposes of
funding working capital shall not exceed $10,000,000, it being understood that
Revolver Advances used to purchase and make capital improvements to Non-Core
Investments shall not be deemed working capital and shall not count toward such
$10,000,000 limitation; (3) the aggregate amount of all Revolver Advances which
have been used in connection with any one Property (including without limitation
any and all Investments funded with the proceeds of Revolver Advances in any
such Property) shall not exceed $25,000,000, except for the Revolver Advances
used in connection with the Tampa Property which shall not exceed the amount of
$38,000,000; and (4) the aggregate principal amount of all Revolver Advances,
Swing Line Advances, Letter of Credit Advances and Undrawn Amounts shall not
exceed the lesser of: (i) the aggregate amount of the Revolver Commitments of
all of the Lenders at such time, and (ii)

 

2



--------------------------------------------------------------------------------

the Borrowing Base. Each Borrowing under this Section 2.01(a)(1) shall be in an
aggregate principal amount of $500,000 or any larger multiple of $100,000
(except that any such Borrowing may be in the aggregate amount of the Total
Unused Revolver Commitments) and shall be made from the several Lenders ratably
in proportion to their respective Revolver Commitments. Within the foregoing
limits, the Borrowers may borrow under this Section, repay or, to the extent
permitted by Section 2.10, prepay Revolver Advances and to the extent permitted
by this Agreement, reborrow under this Section 2.01(a)(1) at any time before the
Termination Date.

SECTION 2.04. Amendment to Section 2.01(b). Section 2.01(b) of the Credit
Agreement is amended and restated to read in its entirety as follows:

(b) Subject to the terms and conditions set forth herein, the Borrowers shall
have the right, at any time from the Closing Date until the Termination Date, to
increase the total Revolver Commitments by an amount up to $20,000,000 (for a
total Revolver Commitment, assuming no reductions, of $80,000,000) in the
aggregate. The following terms and conditions shall apply to any such increase:
(i) any such increase shall be obtained from existing Lenders or from other
lenders or other financial institutions, in each case in accordance with the
terms set forth below, (ii) the Revolver Commitment of any Lender may not be
increased without the prior written consent of such Lender, (iii) the initial
increase in the aggregate Revolver Commitments shall be in a minimum principal
amount of $5,000,000 and any subsequent increase in the aggregate Revolver
Commitments shall be in a minimum principal amount of $100,000, (iv) the Loan
Parties, Pledgors and Lenders shall execute an acknowledgement (or in the case
of the addition of a lender or other financial institution not then a party to
this Agreement, a joinder agreement) in form and content satisfactory to the
Administrative Agent to reflect the revised Revolver Commitments, (the Lenders
do hereby agree to execute such acknowledgement (or joinder agreement) unless
the acknowledgement purports to increase the Revolver Commitment of a Lender
without such Lender’s consent), (v) the Borrowers shall execute such Notes as
are necessary to reflect the increase in the Revolver Commitments and such
amendments to the Collateral Documents and other Loan Documents as
Administrative Agent may reasonably request to implement the terms of the Loan
Documents, (vi) if any Revolver Advances are outstanding at the time of any such
increase, the Borrowers shall make such payments and adjustments on the Revolver
Advances as necessary to give effect to the revised commitment percentages and
outstandings of the Lenders, (vii) the Borrowers may solicit commitments from
lenders and other financial institutions that are not then a party to this
Agreement so long as such lenders and other financial institutions are
reasonably acceptable to the Administrative Agent and execute a joinder
agreement in form and content satisfactory to the Administrative Agent, and
(viii) the conditions set forth in Section 3.02 shall be satisfied. The amount
of any increase in the Revolver Commitments hereunder shall be offered first to
the existing Lenders, and in the event the additional commitments which

 

3



--------------------------------------------------------------------------------

existing Lenders are willing to take shall exceed the amount requested by the
Borrowers, such excess shall be allocated in proportion to the commitments of
such existing Lenders willing to take additional commitments. If the amount of
the additional commitments requested by the Borrowers shall exceed the
additional commitments which the existing Lenders are willing to take, then the
Borrowers may invite other lenders and financial institutions reasonably
acceptable to the Administrative Agent to join this Agreement as Lenders
hereunder for the portion of commitments not taken by existing Lenders, provided
that such other lenders and financial institutions shall enter into such joinder
agreements to give effect thereto as the Administrative Agent and the Borrowers
may reasonably request. Unless otherwise agreed by the Administrative Agent and
the Lenders, the terms of any increase in the total Revolver Commitments shall
be the same as those in effect prior to any increase; provided, however, that
should the terms of the increase agreed to be other than those in effect prior
to the increase, then the Loan Documents shall be amended to the extent
necessary to incorporate any such different terms.

SECTION 2.05. Amendment to Section 2.02(a). Section 2.02(a) of the Credit
Agreement is amended and restated to read in its entirety as follows:

(a) The Borrowers shall give the Administrative Agent notice in the form
attached hereto as Exhibit A (a “Notice of Borrowing”) prior to 11:00 A.M.
(Winston-Salem, North Carolina time) at least three (3) Euro-Dollar Business
Days before each Borrowing of a Euro-Dollar Advance and at least one
(1) Domestic Business Day before such Borrowing of a Base Rate Advance, together
with a Borrowing Base Certification Report dated as of the date of such
Borrowing, (A) specifying:

(i) the date of such Borrowing;

(ii) whether the Advances constituting such Borrowing are to be Base Rate
Advances or Euro-Dollar Advances; provided that in the event of a failure to so
specify such Advances shall be Euro-Dollar Advances; and

(iii) the aggregate amount of such Borrowing; and (B) certifying that the
aggregate amount of all Revolver Advances which have been used in connection
with any one Property (including without limitation any and all Investments
funded with the proceeds of Revolver Advances in any such Property) shall not
exceed $25,000,000 (except for the Revolver Advances used in connection with the
Tampa Property, which shall not exceed $38,000,000 in the aggregate).

 

4



--------------------------------------------------------------------------------

SECTION 3. Increase in Revolver Commitments. The Borrowers, the Guarantors, the
Agent and the Lenders acknowledge and agree, as of the effective date of this
Amendment, the aggregate amount of the Revolver Commitments shall be increased
in an amount equal to $20,000,000, for a total aggregate amount of the Revolver
Commitments of all of the Lenders equal to $80,000,000. The amended amount of
each Lender’s total Revolver Commitment is the amount set forth opposite the
name of such Lender on the signature pages hereof. The Agent shall deliver to
the Lenders replacement Revolver Notes (in the amount of the Lenders’ respective
Revolver Commitments) (such replacement Revolver Notes are hereinafter referred
to as the “Replacement Notes”), executed by the Borrower, in exchange for the
Revolver Notes of such Lenders currently outstanding. The Revolver Notes of such
Lenders currently outstanding will be returned to the Borrower for cancellation.
All references contained in the Credit Agreement and the other Loan Documents to
the “Revolver Notes” shall mean and include the Replacement Notes as
supplemented, modified, amended, renewed or extended from time to time.

SECTION 4. Conditions to Effectiveness. Subject to Sections 7 and 8 of this
Amendment, the effectiveness of this Amendment and the obligations of the
Lenders hereunder are subject to the following conditions, unless the Required
Lenders waive such conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;

(b) receipt by the Administrative Agent of such amendments to the Loan Documents
(excluding items to be delivered pursuant to Sections 7 and 8) in form and
content satisfactory to the Administrative Agent, and other documents and
information, all as the Administrative Agent shall reasonably request;

(c) receipt by the Administrative Agent of all documents which the
Administrative Agent may reasonably request relating to the existence of each
Loan Party, the authority for and the validity of this Amendment and the other
Loan Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent, including without limitation an
Officer’s Certificate, signed by the Secretary, an Assistant Secretary, a
member, manager, partner, trustee or other authorized representative of the
respective Loan Party, certifying as to the names, true signatures and
incumbency of the officer or officers of the respective Loan Party, authorized
to execute and deliver the Amendment and other Loan Documents, and certifying
whether or not any changes to the entity’s Organizational Documents have taken
place since August 1, 2007, and certified copies of, if applicable, a
certificate of the Secretary of State of such Loan Party’s state of organization
as to the good standing or existence of such Loan Party; and a copy of the
Organizational Action taken by the board of directors of the Loan Party or the
members, managers, trustees, partners or other applicable Persons authorizing
the Loan Party’s execution, delivery and performance of this Amendment;

(d) the fact that the representations and warranties of the Borrowers and
Guarantors contained in Section 6 of this Amendment shall be true on and as of
the date hereof except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true on and as of such earlier date; and

 

5



--------------------------------------------------------------------------------

(e) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

SECTION 5. No Other Amendment. Except for the amendments set forth above and
those contained in the First Amendment to Credit Agreement dated August 1, 2007
(“First Amendment”), the text of the Credit Agreement shall remain unchanged and
in full force and effect. On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by the First Amendment and this Amendment.
This Amendment is not intended to effect, nor shall it be construed as, a
novation. The Credit Agreement, the First Amendment and this Amendment shall be
construed together as a single agreement. This Amendment shall constitute a Loan
Document under the terms of the Credit Agreement. Nothing herein contained shall
waive, annul, vary or affect any provision, condition, covenant or agreement
contained in the Credit Agreement, except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement as hereby
amended. The Lenders and the Administrative Agent do hereby reserve all of their
rights and remedies against all parties who may be or may hereafter become
secondarily liable for the repayment of the Notes. The Borrowers and Guarantors
promise and agree to perform all of the requirements, conditions, agreements and
obligations under the terms of the Credit Agreement, as heretofore and hereby
amended, the Credit Agreement, as amended, and the other Loan Documents being
hereby ratified and affirmed. The Borrowers and Guarantors hereby expressly
agree that the Credit Agreement, as amended, and the other Loan Documents are in
full force and effect.

SECTION 6. Representations and Warranties. The Borrowers and Guarantors hereby
represent and warrant to each of the Lenders as follows:

(a) No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lenders on the date
hereof.

(b) The Borrowers and Guarantors have the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by them.

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrowers and Guarantors and constitutes
the legal, valid and binding obligations of the Borrowers and Guarantors
enforceable against them in accordance with its terms, provided that such
enforceability is subject to general principles of equity.

(d) The execution and delivery of this Amendment and the performance by the
Borrowers and Guarantors hereunder does not and will not, as a condition to such
execution,

 

6



--------------------------------------------------------------------------------

delivery and performance, require the consent or approval of any regulatory
authority or governmental authority or agency having jurisdiction over the
Borrowers, or any Guarantor, nor be in contravention of or in conflict with the
articles of incorporation, bylaws or other Organizational Documents of the
Borrowers, or any Guarantor or the provision of any statute, or any judgment,
order or indenture, instrument, agreement or undertaking, to which any Borrower,
or any Guarantor is party or by which the assets or properties of the Borrowers,
and Guarantors are or may become bound.

(e) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Secured Parties, which security interests and Liens are perfected
in accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

SECTION 7. Post Second Amendment Effective Date Covenants. Within thirty
(30) days after the Second Amendment Effective Date, the Administrative Agent
shall have received from the Loan Parties, in form and substance satisfactory to
the Administrative Agent: (i) fully executed, notarized and recorded amendments
to each of the Mortgages encumbering the Mortgaged Properties; (ii) with respect
to each Mortgaged Property, an endorsement to each Title Policy assuring the
Administrative Agent that the Amendments to the Mortgages referenced in
(i) above create valid and enforceable first priority mortgage liens on the
respective Mortgaged Properties; and (iii) original opinions of legal counsel to
the Loan Parties for each jurisdiction in which the Mortgaged Properties are
located and for each of the states in which the Loan Parties are organized. The
parties hereto agree that the document amending the Mortgage for the Tampa
Property (“Tampa Mortgage”) shall increase the indebtedness applicable to the
Tampa Mortgage to the amount of $25,000,000. The Loan Parties shall pay all
state and local taxes applicable to the recording of the amendment to the Tampa
Mortgage.

SECTION 8. Additional Post Second Amendment Effective Date Covenants for Tampa
Mortgage. Within four (4) months of the Second Amendment Effective Date, the
Administrative Agent shall have received from the Loan Parties, in form and
substance satisfactory to the Administrative Agent: (a) a fully executed,
notarized and recorded amendment to the Tampa Mortgage, increasing the
indebtedness applicable to the Tampa Mortgage to the greater of (i) the total
amount of the Revolver Advances used or reasonably expected to be used in
connection with the Tampa Property, or (ii) the appraised fair market value of
the Tampa Property after completion of construction and renovation by the Loan
Parties (“Second Amendment to Tampa Mortgage”), (b) an endorsement to the Title
Policy for the Tampa Property assuring the Administrative Agent that the Second
Amendment to Tampa Mortgage creates a valid and enforceable first priority
mortgage lien on the Tampa Property subject to customary exceptions set forth in
said Title Policy as amended (“Florida Endorsement”), and (c) an original
opinion from legal counsel to the Loan Parties regarding the Second Amendment to
Tampa Mortgage (“Florida Opinion”). The Loan Parties shall pay all state and
local taxes applicable to the recording of the Second Amendment to the Tampa
Mortgage. Until such time as the Administrative Agent receives a recorded
original of the Second Amendment to Tampa Mortgage, the Florida Endorsement and
the Florida Opinion, the total amount of the Revolver Advances used in
connection with the Tampa Property shall not exceed the amount of
$25,000,000.00.

 

7



--------------------------------------------------------------------------------

SECTION 9. Counterparts; Governing Law. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement. This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

SECTION 10. Effective Date. This Amendment shall be effective as of April 15,
2008 (the “Second Amendment Effective Date”).

SECTION 11. Expenses. The Borrowers and Guarantors agree to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

SECTION 12. Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

SECTION 13. Consent by Guarantors. The Guarantors consent to the foregoing
amendments. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement
as hereby amended, said Credit Agreement, as hereby amended, being hereby
ratified and affirmed. In furtherance and not in limitation of the foregoing,
the Guarantors acknowledge and agree that the “Guaranteed Obligations” (as
defined in the Credit Agreement) include, without limitation, the indebtedness,
liabilities and obligations evidenced by the Notes and the Loans made and
Letters of Credit issued under the Credit Agreement as hereby amended. The
Guarantors hereby expressly agree that the Credit Agreement, as hereby amended,
is in full force and effect.

SECTION 14. Upfront Fee. On the date hereof, the Borrowers and Guarantors shall
pay to the Administrative Agent for the ratable account of each Lender an
upfront fee in an amount equal to the product of: (i) the amount by which such
Lender’s Revolver Commitment is increased pursuant to this Amendment, times
(ii) 0.75%.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

MHI HOSPITALITY CORPORATION By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom Title:   Chief Operating Officer MHI
HOSPITALITY, L.P. By:   MHI Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer MHI
HOSPITALITY TRS HOLDING, INC. By:  

/s/ William J. Zaiser

  (SEAL) Name:   William J. Zaiser Title:   Executive Vice President and Chief
Financial Officer MHI HOSPITALITY TRS, LLC a Delaware limited liability company
By:   MHI Hospitality TRS Holding, Inc.,   A Maryland Corporation, its sole
member By:  

/s/ William J. Zaiser

  (SEAL) Name:   William J. Zaiser   Title:   Executive Vice President and Chief
Financial Officer

 

9



--------------------------------------------------------------------------------

MHI GP LLC By:   MHI Hospitality, LP, its sole member   By:   MHI Hospitality
Corporation, General Partner   By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer  
PHILADELPHIA HOTEL ASSOCIATES LP By:   MHI GP LLC, General Partner   By:   MHI
Hospitality, LP, its sole member   By:   MHI Hospitality Corporation, General
Partner   By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer  
BROWNESTONE PARTNERS, LLC By:   MHI Hospitality, LP, its sole member   By:   MHI
Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Chief Operating Officer   LOUISVILLE
HOTEL ASSOCIATES, LLC By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Manager   TAMPA HOTEL ASSOCIATES LLC
By:  

/s/ David R. Folsom

  (SEAL) Name:   David R. Folsom   Title:   Manager  

 

10



--------------------------------------------------------------------------------

COMMITMENTS     BRANCH BANKING AND TRUST COMPANY, Revolver Commitment:     as
Administrative Agent, as Issuing Bank and as a Lender $45,000,000            
By:  

/s/ Michael Skorich

  (SEAL)     Name:  

Michael Skorich

      Title:  

Vice President

 

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

Revolver Commitment:

    KEYBANK NATIONAL ASSOCIATION

$21,666,667

        By:  

/s/ Andrew K. McKown

  (SEAL)     Name:  

Andrew K. McKown

      Title:  

Vice President

 

[Remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Revolver Commitment:     MANUFACTURERS AND TRADERS TRUST COMPANY $13,333,333    
    By:  

/s/ John Mangan

  (SEAL)     Name:  

John Mangan

      Title:  

Vice President

 

[Remainder of this page intentionally left blank]

 

13